DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al. (CN-207368040-U).
Regarding claim 1, Cao teaches a battery pack [0005] comprising a battery module [0002] designed to maintain a certain uniformity in the temperature of each single battery inside the pack [0005]. Cao further teaches battery modules containing a plurality of single cells ]0009] arranged in both rows and columns [fig. 2 -element 10] satisfying the claimed battery column including a plurality of batteries wherein the batteries are arranged in a first direction. The examiner makes note the parallel row arrangement of singular batteries cells [Fig. 2-element 10] satisfies the claimed requirement of batteries arranged in the first direction.
 Cao further teaches thermally conductive contacts [0035][fig. 2-element 24] in the shape of a hollow cylinder interposed between the plurality of singular cells [Fig. 2-element 24].  Fig. 2 shows each thermally conductive contact, a phase change material made of aluminum alloy [0013], interposed between each battery cell, satisfying the claimed heat insulation pad disposed between two adjacent batteries in the battery column. Cao further teaches an insulating pad, disposed between the storage box [0010][fig.2-element 50] further disposed on a side of the side plate; the insulating pad is provided with a plurality of through holes penetrating the insulating pad [0011] satisfying the claimed side plate disposed on a side surface of the battery column and extending in the first direction [fig.2-element 50]. The examiner makes note the insulating pad provided with a plurality of through holes also satisfies the claimed heat resistant region [fig.2-element 51]. Cao teaches through holes [fig. 2 -element 51][fig 5-element 222] used to set a corresponding one of the thermally conductive contacts [0039], satisfying the claimed wherein at least one heat resistant region is disposed on the side plate and corresponds to a position of the heat insultation pad. Cao teaches the diameter of the through hole is consistent with the diameter of the thermal contact and the number of the through holes is consistent with the number of the thermally conductive contacts [0039], thereby satisfying the claimed wherein a portion of an orthographic projection of the heat insulation pad on the side plate is disposed within the heat-resistant region, and at least a portion of an orthographic projection of the heat insulation pad on the side plate is disposed within the heat-resistant region.
The examiner makes further note the insulating pad [fig. 2-elelement 50], disposed on a side of the side plate [0010], provided with a plurality of through holes through holes [fig. 2-elelement 51] corresponding to one of the thermally conductive contacts [Fig. 2 -element 24], satisfies the claimed side plate disposed on a side surface of the battery column and extending in the first direction wherein at least one heat resistant region, i.e. though hole, [Fig. 2-elelement 50] is disposed on the side plate and corresponds to a position of the heat insulation pad, i.e. the thermally conductive contacts.


    PNG
    media_image1.png
    816
    754
    media_image1.png
    Greyscale

Figure 2

The examiner is interpreting the orthographic projections to mean a contact area between the thermally conductive contacts [fig. 2 -element 24] and the heat resistant region of the side plate, i.e. the through hole [fig. 2-element 51].  The examiner further makes note the heat insulating pad with a plurality of through holes corresponding to 1 thermally conductive contact represents the claimed orthographic projection.
Regarding claim 2, Cao discloses all of the limitations set forth above. Cao teaches thermally conducting contacts [0035] interposed between a plurality of singular battery cells [Fig. 2- element 24]. Cao teaches through holes [fig. 2 – element 51][fig 5- element 222] used to set a corresponding one of the thermally conducting contacts [0039]. Cao states the thermally conducting contact is in the shape of a hollow cylinder and the outer diameter of the thermally conductive contact is consistent with the diameter of the through hole [0039]. Therefore, the thermally conducting contact’s edges does not exceed an edge of the insulation pad’s through hole as claimed thereby satisfying the claim limitation wherein the orthographic projection of the heat insulation pad on the side plate in the first direction does not exceed an edge of the heat-resistant region.
Regarding claim 3, Cao discloses all of the limitations set forth above.  Cao further discloses thermally conductive contacts [0035] interposed between the plurality of singular cells [Fig. 2-element 24]. Cao teaches through holes [fig. 2 -51][fig 5-222] used to set a corresponding one of the thermally conductive contacts [0039] wherein the outer diameter of the thermally conductive contact is consistent with the diameter of the through hole [0039]. Cao states the insulating pad, disposed between the storage box [0010][fig.2-element 50] is disposed on a side of the side plate and the insulating pad is provided with a plurality of through holes penetrating the insulating pad [0011].  Therefore, two adjacent batteries are interposed with thermally conducting contacts and the thermally conducting contact corresponds to a singular through hole [fig.2-element 51]. 
The examiner makes note this satisfies the claimed limitation requiring, wherein at least one of the two adjacent batteries is a target battery, and at least a portion of an orthographic projection of the target battery on the side plate is disposed within the heat-resistant region as each battery is surrounded by heat resistant regions , i.e. thermally conducting contacts supported by a through hole on the insulating plate.
Regarding claim 4, Cao discloses all of the information set forth above. Cao further discloses thermally conductive contacts [0035] interposed between the plurality of singular cells [Fig. 2-element 24]. Cao teaches of through holes [fig. 2 -51][fig 5-222] used to set a corresponding one of the thermally conductive contacts [0039] wherein the outer diameter of the thermally conductive contact is consistent with the diameter of the through hole [0039]; therefore, each battery is surrounded by thermally conductive contacts supported by a singular through hole.
  The examiner also makes note this satisfies the claim limitation wherein the orthographic projection of the target battery on the side plate in the first direction does not exceed the edge of the heat-resistant region. 

Regarding claim 5, Cao discloses all of the limitations set forth above. Cao further teaches a plurality of battery single cells [0009] with an intention to maintain uniformity in temperature of each single battery inside the battery pack [0005]. 
The examiner makes note that any battery adjacent to another battery cell is a target battery as a rise in temperature in an adjacent battery cell may have significant outcomes in an adjacent battery in maintaining its thermal regulation leading to premature failure. The examiner makes note the plurality of aligned battery cells as taught by Wright satisfies the claimed limitation wherein the two adjacent batteries are both target batteries as they are surrounded or contained by thermally conductive contacts in an effort for a thermal runaway event in one cell to not spread to any adjacent cells. 
.
Regarding claims 7-12, Cao discloses all of the information set forth above. Cao teaches thermally conducting contacts [0035] interposed between a plurality of singular battery cells [Fig. 2-element 24]. Cao discloses through holes [fig. 2 -element 51][fig 5-element 222] used to set a corresponding one of the thermally conducting contacts [0039]. Cao states the thermally conducting contact is in the shape of a hollow cylinder and the outer diameter of the thermally conductive contact is consistent with the diameter of the through hole [0039]. Cao also states the insulating pad, disposed between the storage box [0010][fig.2-element 50] is disposed on a side of the side plate and the insulating pad is provided with a plurality of through holes penetrating the insulating pad [0011].  Therefore, the thermally conducting contact’s edges does not exceed an edge of the insulation pad’s through hole as claimed.
The examiner makes note this satisfies the claimed limitation stating wherein a plurality of the heat insulation pads are provided and are respectively disposed on different positions of the battery column in the first direction, a plurality of the heat-resistant regions are disposed on the side plate, one of the heat insulation pads at least corresponds to one of the heat-resistant regions, and the heat-resistant regions corresponding to different heat insulation pads do not communicate with one another. 

Regarding claims 18-20, Cao discloses all of the information set forth above. Cao teaches a battery pack [0005] comprising a battery module [0002] with a thermal management system aimed designed to control the maximum battery temperature and to maintain a certain uniformity in the temperature of each single battery inside the pack [0005].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (CN201721134953U) in view of Huang et al. (CN-208507889-U).
Regarding claim 6, Cao discloses all of the limitations set forth above.  Cao depicts though holes [Fig. 2- element 51] facing the battery column of independent battery cells [fig. 2- element 10]. Cao however does not teach a blind hole that faces the battery column.
Huang however teaches a similar power battery system wherein the power battery system includes a battery pack composed of parallel and equidistant rows of cylindrical batteries and a heat pipe cooling structure for the battery pack [0037].  Huang teaches an embodiment wherein two sides of a corrugated plate are provided with a plurality of battery grooves arranged continuously so as to be attached to the circumferential side of two adjacent rows of cylindrical batteries arranged along the length direction [0013]. Huang further teaches a plurality of through or blind holes extending in the height direction for mounting the heat pipe [0013] wherein the depth of the blind holes occupying at least 30% of the height of the corrugated plate. Huang refers to the heat pipe as a heat dissipate structure [0007]. Huang discloses the heat pipe [fig.1 -element 31] absorbs heat introduced from the cylindrical battery by the corrugated plate and the cooling end of the heat pipe takes away heat flowing gas or flowing liquid to realize the cooling temperature control of the battery pack [0042] and maintain a low temperature gradient distribution [0006].
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and construct the insulating plate of Cao with blind holes as taught by Huang corresponding to each thermally conductive contact as taught by Cao in order to arrive at a battery module that can efficiently regulate its temperature gradient distribution more efficiently.

Claim(s) 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (CN201721134953U) in view of Park et al. (US 10,026,936 B2).
Regarding claims 13-17, Cao discloses all of the limitations as set forth above. Cao fails to disclose wherein a ratio of a sum of areas of orthographic projection patterns of all heat-resistant regions of the at least one heat-resistant region corresponding to the heat insulating pad on the side plate to an area of a reference region is less than or equal to 3/7, the reference region is rectangular, a height of the reference region is a height of the side plate, and a width of the reference region is an average length of all the heat-resistant regions in the first direction as claimed. 
The examiner makes note the claimed area ratio limitation may also be understood as a sum of heights of all of the heat-resistant regions 110 in the same group to the height of the side plate 100 [instant specification-0047].
Park  however teaches a battery pack case constructed to include a plurality of battery cells [Col.1 : lines 17-29][Fig.1]. Park teaches the battery pack case includes an upper and lower case which integrally provide at the inner park a plurality of spacers for supporting the cylindrical battery cells [Col. 5: lines 34-47]. Park discloses the upper and lower cases is provided at the outer part with a plurality of ventilation openings [Col. 5: lines 34-47]. Park teaches an embodiment wherein the pack case may be provided in the outer part corresponding to the spacers with a plurality of through-holes such that the spacers communicate with the outside of the pack case [Col. 3: lines 40-47]. Park teaches the through holes and protrusions may be formed in various sizes and shapes without particular restrictions [Col 3: lines 58-67].  Park teaches that spacers having a structure corresponding to the external shape of the cylindrical secondary batteries are disposed between cylindrical batteries as to maintain structure of the batteries [Col. 1: lines 65-67][Col. 2: lines 1-3]. Park teaches the through holes serve to discharge heat from the battery cells to the outside of the pack case together with the ventilation openings [Col. 6: lines 6-9]. Spacers however interfere with the flow or heat generated from the batteries during charge and discharging. Spacers also increase manufacturing costs. The use of spacers and an external case however also increases the volume and weight of the battery pack [Col. 2: lines 3-15]. Park also discloses an object of the present invention is to provide a pack case that is capable of effectively removing heat generated from the battery cells during charge and discharge of battery cells [Col. 2: lines 36-39].
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the orthographic projection region of Cao more specifically, the size of the connecting portions of the through holes of the insulating pad and the thermally conductive contacts compared to the remaining regions of the insulating pad of Cao are within the claimed ratio more specifically a ratio of a sum of areas of orthographic projection patterns of all heat-resistant regions of the at least one heat-resistant region corresponding to the heat insulation pad on the side plate to an area of a reference region is less than or equal to 3/7 in order to arrive at a battery thermal management system wherein the thermally conducting contacts and insulating plate of modified Cao take up a minimal volume and weight of the battery pack but can still effectively discharge heat as taught by Park. MPEP 2144.05 (I)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIK J PHILLIP whose telephone number is (571)272-2535. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARIK J PHILLIP/Examiner, Art Unit 1722              

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722